Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 12/26/2019.
             Claims 1-18 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 12/26/2019 and 07/28/2020 has been considered (see form-1449, MPEP 609).
Priority
Applicant’s claim of foreign priority on Korea application 10-2019-0065586 filed 06/03/2019, under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.

Drawings
The drawings filed on 12/26/2019 are accepted.	


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claim recites the language a memory for storing one or more instructions; a communication interface for communicating with a blockchain network; and a processor, wherein the processor is configured, by executing the one or more instructions, to perform operations including: determining whether the blockchain network is in a congested state based on monitoring information about the blockchain network; adjusting a batch size based on a result of the determination; and performing batch processing for one or more individual transactions using the adjusted batch size.”
Claim 1 recites the limitation of “determining whether the blockchain network is in a congested state based on monitoring information about the blockchain network”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the user manually analyzing.  Similarly, the limitation of adjusting a batch size based on a result of the determination, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “adjusting” in the context of this claim encompasses the user manually changing/updating/adjusting the size of information.   Also similarly, the limitation of performing batch processing for one or more individual transactions using the adjusted batch size, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of performing” in the context of this claim encompasses the user manually updating/changing or adjusting the size.  Also  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a memory and a processor to perform the determining, adjusting, performing steps.  The processor and memory in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of communication) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and a communication interface the determining, adjusting, performing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a 
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “determine that the blockchain network is in the congested state when generation of a new block is delayed”. The claim language provides only further determination which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
	Claim 3 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 3 recites “determine that the blockchain network is in the congested state when a chaincode execution time exceeds a chaincode execution wait time”. The claim language provides only further determination which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 4 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 4 recites “determine that the blockchain network is in the congested state when a transaction processing time of the blockchain network exceeds a predetermined block generation wait time”. The claim language provides only further determining base on the time which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 5 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 5 recites “identify, by analyzing the monitoring information, an inflection point at which a trend of the transaction processing time is changed; and determine whether the blockchain network is in the congested state based on the identified inflection point”. The claim language provides only further monitoring and identifying the change/update which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 6 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 6 recites “response to determining that the blockchain network is not in the congested state, decrease the batch size or deactivate the batch processing”. The claim language provides only further determination and response to the action which is directed towards the abstract idea and does not amount to 

Claim 7 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 7 recites “response to determining that the blockchain network is in the congested state, increase the batch size or activate the batch processing”. The claim language provides only further a determination and response to the action which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 is dependent on independent claim 8 and includes all the limitations of claims 8 and 1. Claim 8 recites “derive a threshold transaction throughput of the blockchain network based on an amount of inflowing transaction responses from the blockchain network; and adjust the batch size based on the derived threshold transaction throughput”. The claim language provides only further identify the change and adjust the information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the 

Claim 9 is dependent on independent claim 8 and includes all the limitations of claims 8, 7 and 1. Claim 9 recites “to adjust the batch size based on an amount of inflowing individual transactions into the apparatus relative to the derived threshold transaction throughput”. The claim language provides only further change/adjust/updating the information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 10 is dependent on independent claim 8 and includes all the limitations of claims 8, 7 and 1. Claim 10 recites “amount of the inflowing transaction responses is monitored when the blockchain network is in the congested state. The claim language provides only further monitoring and perform an action which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 11 is dependent on independent claim 8 and includes all the limitations of claims 8, 7 and 1. Claim 11 recites “derive the threshold transaction throughput based on a first transaction response inflow amount monitored at a first time point; and
update the derived threshold transaction throughput based on a second transaction response inflow amount monitored at a second time point”. The claim language provides only further identify the change and adjust the information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 12 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 12 recites “communicates with another apparatus for accelerative processing a transaction, wherein the processor is further configured to reflect information received from the another apparatus through the communication interface to at least one of determining whether the network is in the congested state and adjusting the batch size”. The claim language provides only further communication which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 13 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 13 recites “communicates with a storage accessed by a plurality of apparatuses for accelerative processing a transaction, wherein the processor is further configured to reflect information obtained by inquiring to the storage through the communication interface to at least one of determining whether the network is in the congested state and adjusting the batch size, wherein the information is recorded by another apparatus for accelerative processing a transaction”. The claim language provides only further communication which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 14 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 14 recites “insert the classified individual …aggregate, in response to determining …”. The claim language provides only further organizing and performing an action which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 15 is dependent on independent claim 14 and includes all the limitations of 14 claim 1. Claim 15 recites “the classification criteria …a type of an individual”. The claim language provides only further organizing the data type which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 16 is dependent on independent claim 14 and includes all the limitations of 14 claim 1. Claim 16 recites “generate the batch transaction in response to an expiration event…in the particular batch queue”. The claim language provides only further monitoring and performing an action to expiration information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 17: are essentially the same as claim 1except that they set forth the claimed invention as a method rather than a system respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claim 1. 
Regarding claim 18: are essentially the same as claim 1except that they set forth the claimed invention as a computer program rather than a system respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claim 1. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-18  rejected on the ground of provisional obviousness-type double patenting as being unpatentable over claims 1-18 copending Application No. 16/727240.  Although the conflicting are not patentably distinct from each other because since the claims of the copending Application No. 16/727240 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
	

Copending Appl. 16/727240 claim 1
An accelerated transaction processing apparatus comprising: a memory for storing one or more instructions; a communication interface for communicating with a blockchain network; and a processor, wherein the processor is configured, by executing the one or more instructions, to perform operations including: determining whether the blockchain network is in a congested state based on monitoring information about the blockchain network; adjusting a batch size based on a result of the determination; and performing batch processing for one or more individual transactions using the adjusted batch size.
 An accelerated transaction processing apparatus comprising: a memory for storing one or more instructions; a communication interface for communicating with a blockchain network; and a processor; wherein the processor is configured, by executing the one or more instructions, to perform operations including: obtaining monitoring information on a transaction failure event occurred in the blockchain network; adjusting a batch size based on the monitoring information; and performing batch processing for one or more individual transactions using the adjusted batch size.


Claims 2-16 of copending application satisfies all the elements of claims 2-16 of the instant application, and as such, anticipates the claims of instant application. 
	


Copending Appl. 16/727240 claim 17
A method for accelerated processing one or more individual transactions associated with a blockchain network in a computing device, comprising:
obtaining monitoring information about the blockchain network;
determining whether the blockchain network is in a congested state based on the monitoring information;
adjusting a batch size based on a result of the determination; and
performing batch processing for the one or more individual transactions using the adjusted batch size.

 A method for accelerated processing one or more individual transactions associated with a blockchain network performed in a computing device, the method comprising: obtaining monitoring information on a transaction failure event occurred in the blockchain network; adjusting a batch size based on the monitoring information; and performing batch processing for the one or more individual transactions using the adjusted batch size.



	
Instant Application claim 18
Copending Appl. 16/727240 claim 18
A computer program stored on a non-transitory computer-readable recording medium, that when executed by a computing device, performs operations

determining whether the blockchain network is in a congested state based on the monitoring information;
adjusting a batch size based on a result of the determination; and
performing batch processing for one or more individual transactions using the
adjusted batch size.




	
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lamba et al. (US PGPUB 2019/0266052, hereinafter Lamba), in view of Madisetti  et al. (US PGPUB 2018/0300382, hereinafter Madisetti).
As per as claim 1,  Lamba discloses:
 An accelerated transaction processing apparatus comprising: 
 	a memory for storing one or more instructions (Lamba, e.g., figs. 1-2, associating with texts description, [0026-0027], [0037], [0054], “…store executable instructions in memory…base on network traffic and congestion experienced…”); 
 	a communication interface for communicating with a blockchain network (Lamba, e.g., figs. 1-2, associating with texts description, [0026-0027], [0037], [0048], “…system communicating with network that includes a processor and memory and is operable to authenticate and authorize operation requests to the DST processing” and   and 
 	a processor, wherein the processor is configured, by executing the one or more instructions (Lamba, e.g., figs. 1-2, associating with texts description, [0026-0027], [0037], [0048],  [0054], “…store executable instructions in memory…base on network traffic and congestion experienced…”), to perform operations including:
 	 determining whether the blockchain network is in a congested state based on monitoring information about the blockchain network (Lamba, e.g., [0035], [0048, “…monitor utilization of DSN memory and operable to monitor congestion and network utilization of network … responsible for sending operation requests to the DST processing unit via network…” and further see [0054]); 
 	adjusting a batch size based on a result of the determination (Lamba, e.g., [0056-0060], “…authorization requests as a batched request in response to determining the number of authorization requests in the queue meets or exceeds a queue size threshold… determine to send the authorization requests in the queue as a batched request in response to determining that a time since receiving the first request in the queue meets or exceeds a queuing time limit…”) and [0065-0067], “…increase the queue size threshold and/or the queue time limit…decrease the queue size threshold and the queue time limit…”); and 
 	performing batch processing for one or more individual transactions using the adjusted batch size (Lamba, e.g., fig. 9D and 10A, associating with texts 
	To make records clearer regarding to the language of “communicating with a blockchain network” (although as stated above Lamba teaches the features of communicating with a node/computer/user ( blockchain) in network).
	However Madisetti, in an analogous art, discloses “communicating with a blockchain network” (Madisetti, e.g., [0019], “…communicating the tuning parameters to the nodes in a blockchain network…”) and [0036-0038], “…synchronizing transactions also includes performing a synchronization process between the contracts… and linked to the …blockchain network… network selected from the group including of block generation time, number of network nodes, number of connected peers…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Madisetti and Lamba to update data between blockchain clients faster to allow transactions to occur directly between blockchain rather sending transactions between nodes/blockchain to archiving in improve save storage space and reduce time (Madisetti, e.g., [009-0014]).

As per as claim 2, the combination of Madisetti and Lamba disclose:
The apparatus of claim 1, wherein the processor is further configured to determine that the blockchain network is in the congested state when generation of a new block is delayed (Lamba, e.g., [0048], [0054], [0064-0067], “…determining the system… congestion or congestion related rate limiting…all requestors exceeds a latency time limit exceeds a threshold…increase the queue size…”).

As per as claim 3, the combination of Madisetti and Lamba disclose:
The apparatus of claim 1, wherein the processor is further configured to
determine that the blockchain network is in the congested state when a chaincode execution time exceeds a chaincode execution wait time (Lamba, e.g., [0055-0060], “…determine to request the plurality of utilization levels in predetermined time intervals, in response to receiving a request, in response to determining that system utilization has changed, in response to a request or other information received from the IAM system….utilization threshold (time limit)).

As per as claim 4, the combination of Madisetti and Lamba disclose:
The apparatus of claim 1, wherein the processor is further configured to determine that the blockchain network is in the congested state when a transaction processing time of the blockchain network exceeds a predetermined block generation wait time (Lamba, e.g., [0055-0060], “…determine to request the plurality of utilization levels in predetermined time intervals, in response to receiving a request, in response to determining that system utilization has changed, in response to a request or other information received from the IAM system….utilization threshold (time limit)).

As per as claim 5, the combination of Madisetti and Lamba disclose:
The apparatus of claim 1, wherein the monitoring information comprises trend information about a transaction processing time, and wherein the processor is further configured to:
 	identify, by analyzing the monitoring information, an inflection point at which a trend of the transaction processing time is changed (Lamba, e.g., [0034-0035], “tracking and monitoring base on time interval”,  [0048, “…monitor utilization of DSN memory and operable to monitor congestion and network utilization of network … responsible for sending operation requests to the DST processing unit via network…” and further see [0054-0055], “…network traffic…monitor and send utilization data to the DST processing…aggregate analysis of the received utilization levels…); and 
 	determine whether the blockchain network is in the congested state based on the identified inflection point (Lamba, e.g., [0054-0060] and [0065-0067]) and (Madisetti, e.g., [0102-0104], and [0128]). 

As per as claim 6, the combination of Madisetti and Lamba disclose:
The apparatus of claim 1, wherein the processor is further configured to, in response to determining that the blockchain network is not in the congested state, decrease the batch size or deactivate the batch processing (Lamba, e.g., [0065-0067], “…determine to decrease the queue size threshold and/or the queue time limit…”) and further see (Madisetti, e.g., [0102-0104], and [0128], “…increasing block size (to increase transaction throughput) reduces the level of decentralization as the computational and storage load on each node…”).

As per as claim 7, the combination of Madisetti and Lamba disclose:
The apparatus of claim 1, wherein the processor is further configured to, in response to determining that the blockchain network is in the congested state, increase the batch size or activate the batch processing (Lamba, e.g., [0056-0060] and [0065-0068], “…batched request to include authorization request information corresponding to the requests in the queue in response…batched request in response to determining that a time since receiving the first request in the queue meets or exceeds a queuing time limit…”).

As per as claim  8, the combination of Madisetti and Lamba disclose:
The apparatus of claim 7, wherein the processor is further configured to:
 	derive a threshold transaction throughput of the blockchain network based on an amount of inflowing transaction responses from the blockchain network (Lamba, e.g., [0057-0061], “…send the queued authorization requests as a batched request in response to determining the number of authorization requests in the queue meets or exceeds a queue size threshold…determining that a time since receiving the first request in the queue meets or exceeds a queuing time limit…”); and
 	adjust the batch size based on the derived threshold transaction throughput [0056-0060], “…authorization requests as a batched request in response to determining the number of authorization requests in the queue meets or exceeds a queue size threshold… determine to send the authorization requests in the queue as a batched request in response to determining that a time since receiving the first request .

 As per as claim 9, the combination of Madisetti and Lamba disclose:
The apparatus of claim 8, wherein the processor is further configured to adjust the batch size based on an amount of inflowing individual transactions into the apparatus relative to the derived threshold transaction throughput [0056-0060], [0065-0067], “…increase the queue size threshold and/or the queue time limit…decrease the queue size threshold and the queue time limit…”);

As per as claim 10, the combination of Madisetti and Lamba disclose:
The apparatus of claim 8, wherein the amount of the inflowing transaction
 responses is monitored when the blockchain network is in the congested state (Lamba, e.g., [0034-0035], “tracking and monitoring base on time interval”,  [0048, “…monitor utilization of DSN memory and operable to monitor congestion and network utilization of network … responsible for sending operation requests to the DST processing unit via network…” and further see [0054-0055], “…network traffic…monitor and send utilization data to the DST processing…aggregate analysis of the received utilization levels…)

As per as claim 11, the combination of Madisetti and Lamba disclose:
The apparatus of claim 8, wherein the processor is further configured to:
 	derive the threshold transaction throughput based on a first transaction response inflow amount monitored at a first time point (Lamba, e.g., [0034-0035], “tracking and monitoring base on time interval”,  [0048, “…monitor utilization of DSN memory and operable to monitor congestion and network utilization of network … responsible for sending operation requests to the DST processing unit via network…” and [0065-0067], “…increase the queue size threshold and/or the queue time limit; and
 	update the derived threshold transaction throughput based on a second transaction response inflow amount monitored at a second time point (Lamba, e.g., [0055-0060] and [0064-0067], “…generate updated utilization data, the queue size threshold and/or the queuing time limit can be updated by the DST processing unit 910 and/or the IAM system accordingly in response…increase the queue size threshold and/or the queue time limit…”).

As per as claim 12, the combination of Madisetti and Lamba disclose:
The apparatus of claim 1, wherein the communication interface further communicates with another apparatus for accelerative processing a transaction,
wherein the processor is further configured to reflect information received from the another apparatus through the communication interface to at least one of determining whether the network is in the congested state and adjusting the batch size (Lamba, e.g., [0055-0060] and [0064-0067], “…generate updated utilization data, the queue size threshold and/or the queuing time limit can be updated by the DST processing unit 910 and/or the IAM system accordingly in response…increase the queue size threshold and/or the queue time limit…”).

As per as claim 13, the combination of Madisetti and Lamba disclose:
The apparatus of claim 1, wherein the communication interface further communicates with a storage accessed by a plurality of apparatuses for accelerative processing a transaction, wherein the processor is further configured to reflect information obtained by inquiring to the storage through the communication interface to at least one of determining whether the network is in the congested state and adjusting the batch size, wherein the information is recorded by another apparatus for accelerative processing a transaction (Lamba, e.g., [0055-0060] and [0064-0067], “…generate updated utilization data, the queue size threshold and/or the queuing time limit can be updated by the DST processing unit 910 and/or the IAM system accordingly in response…increase the queue size threshold and/or the queue time limit…”).

Claim 17  is  essentially the same as claim 1 except that it set forth the claimed invention as a method rather a apparatus,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.

Claim 18  is  essentially the same as claim 1 except that it set forth the claimed invention as a method rather an apparatus,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lamba et al. (US PGPUB 2019/0266052, hereinafter Lamba), in view of Madisetti  et al. (US PGPUB 2018/0300382, hereinafter Madisetti) and further in view of Terence Carr  (US PGPUB 2018/0341875, hereinafter Carr).
As per as claim 14, the combination of Madisetti and Lamba disclose:
The apparatus of claim 1, wherein the processor is configured to:
 	classify the one or more individual transactions according to predetermined classification criteria;
 	insert the classified individual transactions into batch queues according to a classification result; and
 	aggregate, in response to determining that a number of individual transactions in a particular batch queue satisfies the adjusted batch size, the individual transactions in the particular batch queue to generate a batch transaction (Lamba, e.g., [0059-0061] and [0064-0067], “…queue meets or exceeds a queue size threshold…send the authorization requests in the queue as a batched request in response to determining that a time since receiving the first request in the queue meets or exceeds a queuing time limit…).
	The combination of Madisetti and Lamba do not explicitly disclose “classify the one or more individual transactions according to predetermined classification criteria;
 	insert the classified individual transactions into batch queues according to a classification result”.
	However Carr, in an analogous art, discloses “classify the one or more individual transactions according to predetermined classification criteria” (Carr, e.g., [004-006], “…document classifier for selecting a batch of documents from the set of documents that have not been reviewed and classifying the batch of documents using the plurality of models stored in the model storage to generate a probability for each model, each subsequent batch of documents being a different set of documents from the previous batch; and a secondary queue manager for replacing at least one document in each secondary queue of a plurality of secondary queues, each secondary queue specific to one of the plurality of models, the replaced document in the secondary queue being replaced by a classified document from the batch that has a higher probability than the replaced document in the secondary queue…moving a document at the top of a primary queue to a document review…”);
 	insert the classified individual transactions into batch queues according to a classification result (Carr, e.g., [0042-0044], “…The document classifier 108 then classifies every document in the batch 110E using every model. A probability that the document is relevant to each model is calculated and associated with the document. Upon completing the classification, the document classifier 108 may select documents from the batch 110E for inserting or placing into the secondary queues 106A-D, as described elsewhere herein, and select the next batch (e.g., 110C) for processing. The classifier may select batches at random instead of sequentially walking through the collection of documents not reviewed…” and [0059], “…updating the model specific secondary queues is accomplished by inserting one or more classified documents from the batch into the secondary queue such that the documents in the secondary queue Carr, Madisetti and Lamba to organize batch document in the categories to archiving in faster retrieving document and saving time (Carr, e.g., [003-006]). 

As per as claim 15, the combination of Carr, Madisetti and Lamba disclose:
The apparatus of claim 14, wherein the classification criteria comprise at
least one of an identifier of a smart contract associated with an individual transaction, a channel identifier associated with an individual transaction, and a type of an individual transaction (Carr, e.g., [0071-0074], “…the document classifier selects multiple batches and processes each batch before selecting the next batch. Each batch may be a different set of documents from the previous batch. The document classifier may replace at least one document reference in each secondary queue by a document reference from the classified batch being processed…based on other criterion…”).

As per as claim 16, the combination of Carr, Madisetti and Lamba disclose:
The apparatus of claim 14, wherein the processor is further configured to
generate the batch transaction in response to an expiration event of a batch timer regardless of the number of individual transactions in the particular batch queue (Carr, e.g., [0018], [0052] and [0066]) and further (Lamba, e.g., [0064-0068], (time limited).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to processing for blockchain transactions based on batch processing to improve transaction processing performance of blockchain based systems.

a.	Wang et al. (US PGPUB 2019/0227727, hereafter Wang); “SYSTEM AND METHOD FOR SPEED UP DATA REBUILD IN A DISTRIBUTED STORAGE SYSTEM WITH LOCAL DEDUPLICATION”  discloses “performing data deduplication and resynchronization for copying data from a source node to a destination node in the event of a failure in the system”).
Wang further teaches adjust batch size [0044] and [0065].
Wang also teaches increase the batch size base on the threshold [0066-0067].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163